Opinion by
Mk. Justice Fell,
Two policies of insurance, one for $1,000 and the other for $2,000, were issued by the U. B. Mutual Aid Society on the life of John H. Boyer. Isaac N. Boyer, the son of the insured, and the beneficiary named in the policies, assigned both of them to Joseph S. Lauser, the appellee. By the terms of the assignment it was provided that at the maturity of the policies $500 of the amount realized from the smaller and $1,000 of the amount realized from the larger policy should be paid to Isaac N. Boyer, the assignor; and that in the event of the failure of Joseph S. Lauser to pay all charges and assessments as they became due the assignment should become void, and that all benefits to arise from the policies should revert to the assignor. Subsequently Isaac N. Boyer assigned his right to the money to be received by him under these assignments, together with his remaining interest in the policies to Light and Kerr, the appellants. During the running of the policies Lauser paid assessments amounting to $2,813.40, and the total amount due on both policies at the death of the insured was $2,774.50. This amount was paid into court by the Mutual Aid Society, and an issue framed between the assignees of the policies to determine their rights to the fund.
Neither of the assignees, at the time of the assignments to them, had any insurable interest in the life of the insured. Lauser, the first assignee, claimed the whole fund, not by virtue of the assignment to him of an interest in the policies, but because he had paid the assessments which kept the policies alive. His right to receive all that had been paid on the policies to the aid society, in excess of $1,500, the reserved interest of the assignor, was conceded, and he was allowed to withdraw $1,274.50 from the money paid into court. The dispute was as to the balance of the fund. Upon the ground that both assignments were void, but that Lauser was entitled to recover what he had paid as assessments on the policies, the learned judge, considering the case as ruled by Gilbert v. Moose, 104 Pa. 74; Downey v. Hoffer, 110 Pa. 109, and Seigrist v. Sehmoltz, 113 Pa. 326, directed a verdict for him, and the only question to be considered is whether this was a proper disposition of the case.
The assignor of the policies retained an interest in them to the extent of $1,500. The assignee, Lauser, took by the assign*612ments the remaining interests, subject to the duty to pay the assessments as they became due. He was to pay these assessments whatever they might be, or forfeit all interest in the policies, but he was not to receive anything until the assignor had been paid $1,500. The balance after this payment he was entitled by the agreement to receive, but only the balance. The amount he might be required to pay was uncertain, but he limited the amount he was to receive, and he cannot now by setting up the illegality of the assignments to himself establish a claim to more than he would have been entitled to under them.
Aside from the assignments Iris right to receive anything is based upon the equity that he should have restored to him what he paid to keep the policies alive. This equity does not arise from the fact of payment alone — for if he had been a mere volunteer he could recover nothing — but from thé fact that payment was made in discharge of a duty or obligation. But whatever duty or obligation there was arose from the agreement, and by that agreement he fixed the terms under which the payments were to be made, and limited the amount he was to receive. To free himself from his agreement he asserts that it is against public policy and seeks in his own interest to have it set aside in order that he may take advantage of an equitable doctrine which will give him more. This he cannot do. Without the agreement he has no equity, and without an equity he has no right to recover anything. He has already received what he agreed to take, and whoever may be entitled to it, he has no further claim upon the fund in court.
The third assignment of error is sustained and the judgment is reversed.